DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because claim 1 recites the limitation "the first electrode" at the end of the section describing “a first electrode tab” and recites the limitation "the second electrode" at the end of the section describing “a second electrode tab”.  There is insufficient antecedent basis for this limitation in the claim. 
For examination purposes, the examiner will interpret "the first electrode" and "the second electrode" as "the first substrate” and "the second substrate".
Claims 5-8 are objected to because of the following informalities:  
Regarding claim 5, the limitation states “said one electrode tab” and “said one electrical contact” instead of “the one of the electrode tabs” and “the one of the electrical contacts”.
Regarding claim 6, the limitation states “said one electrode tab” instead of “the one of the electrode tabs”.
Regarding claim 7, the limitation states “said one electrode tab” and “said one electrical contact” instead of “the one of the electrode tabs” and “the one of the electrical contacts”.
Regarding claim 8, the limitation states “welded to an electrode tab” and “welded to an electrical contact” instead of “welded to the one of the electrode tabs” and “welded to the one of the electrical contacts”.
Appropriate correction is required.
Claims 2-8 are also rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barone, Michael et al. (US 9300004 B2 – cited in IDS filed on 11/24/2020).
Regarding claim 1, Barone discloses an electrode assembly (202; annotated Fig. 4; Col. 3 Lines 8-10 regarding pre-stage to an embodiment) comprising:
a first elongate substrate (208 + 214, anode + extension) having a top end (208a of annotated Fig. 4), a bottom end (208b of annotated Fig. 4), a width between the top end (208a) and the bottom end (208b), a first end (208c of annotated Fig. 4), a second end (208d of annotated Fig. 4) and a length L1 between the first end (208c) and the second end (208d; L1 of annotated Fig. 4 between 208c and 208d);
a first active material composite coating at least a first side of the first substrate (Col. 5 Lines 17-19 regarding electroactive material layer of 208 + 214);
a first electrode tab (Col. 4 Lines 55-60 regarding cutting out tabs from the extensions) formed by an uncoated portion (214) of the first substrate (208 + 214) extending continuously between the first end and the second end of the first substrate (Col. 5 Lines 22-25 regarding 214 extending between 208c and 208d of 208 + 214) and disposed at the top end of the first substrate (annotated Fig. 4 shows 214 disposed at 208a of 208 + 214);
a second elongate substrate (204 + 212, cathode + extension) having a top end (204a of annotated Fig. 4), a bottom end (204b of annotated Fig. 4), a width between the top end (204a) and the bottom end (204b), a first end (204c), a second end (204d) and a length L2 between the first end and the second end (L2 of annotated Fig. 4 between 204c and 204d);
a second active material composite coating at least a first side of the second substrate (Col. 5 Lines 30-32 regarding electroactive material layer of 204 + 212);
a second electrode tab (Col. 4 Lines 55-60 regarding cutting out tabs from the extensions) formed by an uncoated portion (212) of the second substrate (204 + 212) extending continuously between the first end and the second end of the second substrate (Col. 5 Lines 27-30 regarding 212 extending between 204a and 204b of 204 + 212) and disposed at the bottom end of the second substrate (annotated Fig. 4 shows 212 disposed at 204b of 204 + 212);
an electrically-insulative separator (206, separator membrane sheets) disposed between the first substrate (208 + 214) and the second substrate (204 + 212; Fig. 4 shows 206 disposed between 208 + 214 and 204 + 212),
wherein the first substrate (208 + 214) and second substrate (204 + 212) are stacked together with their respective top ends and bottom ends aligned (annotated Fig. 4 shows 208a & 204a and 208b & 204b aligned) and with the separator (206) located between the first and second substrates (208 + 214 and 204 + 212), which are then rolled about a central axis (224) to form a jelly roll (Fig. 4 shows 208 + 214 and 204 + 212 stacked together with ends aligned and with 206 located between 208 + 214 and 204 + 212, which are rolled about 224 to form a jelly roll).
Barone further discloses a cut jelly roll cell (600), according to the embodiment of the disclosure as shown in Fig. 6 (Col. 3 Lines 14-15 & Col. 5 Line 65 to Col. 6 Line 5), wherein the cut tabs (602 & 604) are shown.  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use the jelly roll cell embodiment of Barone in annotated Fig. 4 to get the embodiment with the tabs shown in Fig. 6 as taught in Barone.  


    PNG
    media_image1.png
    815
    1307
    media_image1.png
    Greyscale


Regarding claim 4, Barone discloses a battery assembly (Fig. 9) comprising of the electrode assembly of claim 1 (Col. 3 Lines 23-24 regarding Fig. 9 depicts cell placed into a can, according to embodiment of present disclosure), wherein the battery assembly further comprising:
a can (912) that includes a top (910, cover) and a bottom (second cover; Col. 7 Lines 17-19) and that also includes a first electrical contact and a second electrical contact (Col. 7 Lines 17-19 regarding coupling);
an electrolyte disposed in the can (Col. 7 Lines 20-21); and
said electrode assembly inserted into the can (Col. 7 Lines 17-18 regarding rolled assembly inserted into can) and one of the electrode tabs coupled to the first electrical contact and the other electrode tab coupled to the second electrical contact (Col. 7 Lines 13-20 regarding the electrically connected conductive pathway), wherein the electrolyte and electrode assembly are sealed within the can (912; Col. 7 Lines 20-24 regarding electrolyte introduced into 912, as well as, once 910 and 912 are attached, the electrolyte port is plugged)
But Barone does not specify wherein one of the electrode tabs welded to the first electrical contact and the other electrode tab welded to the second electrical contact. 
However, the welding claimed is a product by process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
However, welding is a well-known electrically coupling technique to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the coupling method between the electrode tabs and covers of Barone to be welding, as this is a common electrically coupling method. 
Regarding claim 5, modified Barone discloses the battery of claim 4 further comprising a lollipop-shaped electrical bridge (910+900) having a circular portion (center of 910) that is coupled to one of the electrode tabs at an end of the jelly roll (bottom end of 900) and a flexible ribbon portion (900; Col. 6 Lines 57-61 regarding foils being malleable) extending away from the circular portion (Fig. 9 shows 900 extending away from the center of 910) that is coupled to one of the electrical contacts (Col. 7 Lines 13-20 regarding the electrically connected conductive pathway) for electrically connecting the one of the electrode tabs (top of 900) to the one of the electrical contacts (910).
But Barone does not specify welding as stated in the claim limitation “comprising a lollipop-shaped electrical bridge having a circular portion that is welded to one of the electrode tabs at an end of the jelly roll and a flexible ribbon portion extending away from the circular portion that is welded to one of the electrical contacts for electrically connecting said one electrode tab to said one electrical contact.”   
However, the welding claimed is a product by process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Additionally, welding is a well-known electrically coupling technique to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the coupling method between circular portion and one of the electrode tabs, as well as flexible ribbon portion and one of the electrical contacts of Barone to be welding, as this is a common electrically coupling method. 
Regarding claim 6, modified Barone discloses the battery of claim 5 wherein the circular portion (center of 910) of the lollipop-shaped electrical bridge (910+900) includes a central hollow (Fig. 9 shows central hollow of 910) that is configured to align with a central hollow in the jelly roll (Fig. 6 shows central hollow of jelly roll) when the electrical bridge (middle of 900) is coupled to an end of the one of the electrode tabs (bottom of 900).
However, the welding claimed is a product by process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
However, welding is a well-known electrically coupling technique to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the coupling method between circular portion and one of the electrode tabs, as well as flexible ribbon portion and one of the electrical contacts of Barone to be welding, as this is a common electrically coupling method. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barone, Michael et al. (US 9300004 B2 – cited in IDS filed on 11/24/2020) as applied to claim 1 above, and further in view of Jack Marple et al. (US 20080026293 A1).
Regarding claim 2, Barone further discloses the electrode assembly of claim 1 further comprising an uncoated offset portion located at one of the first end or second end of the first substrate (annotated Fig. 4 shows 214 offset portion located at 208c of 208 + 214), but does not teach wherein the offset portion extends continuously between the top end and the bottom end of the first substrate.
Marple teaches a battery with jelly roll electrode (219) with an uncoated region (261) disposed along the outermost circumference of jelly roll electrode assembly (219; [0070]). Fig. 2B shows the uncoated region (261) extends continuously between the top end and the bottom end of the first substrate (top and bottom of 218). Marple discloses it is preferable to orient the uncoated portion on the outermost circumference of the jelly roll, which permits decreased lithium input while exhibiting superior performance in comparison to conventional cells ([0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the uncoated offset portion of Barone to uncoated offset portion of Marple, in order to decreased lithium input while increasing performance.
Regarding claim 3, modified Barone discloses the electrode assembly of claim 2 wherein length L2 is shorter than length L1 (annotated Fig. 4 shows L2 is shorter than L1) such that, Marple teaches when the jelly roll (219) is formed, the offset portion (261) forms an outermost layer of the jelly roll (219) and completely encircles the jelly roll ([0070]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barone, Michael et al. (US 9300004 B2 – cited in IDS filed on 11/24/2020) as applied to claim 1 above, and further in view of Dongjin An et al. (WO 2017222296 A1 – machine translation provided in this office action).
Regarding claim 7, modified Barone discloses the battery of claim 6 wherein the lollipop-shaped electrical bridge (910+900) includes a flexible ribbon portion (900; Col. 6 Lines 57-61 regarding foils being malleable) extending away from the circular portion (Fig. 9 shows 900 extending away from the center of 910) that is coupled to one of the electrical contacts (Col. 7 Lines 13-20 regarding the electrically connected conductive pathway). 
But Barone does not specify welding as stated in the claim limitation “a flexible ribbon portion extending away from the circular portion that is welded to one of the electrical contacts.” 
However, welding is a well-known electrically coupling technique to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the coupling method between circular portion and one of the electrode tabs, as well as flexible ribbon portion and one of the electrical contacts of Barone to be welding, as this is a common electrically coupling method. 
Barone also does not teach such that the one of the electrode tabs is indirectly welded to the one of the electrical contacts.
Dongjin teaches a battery comprising of a rolled electrode assembly with uncoated region in electrical contact with the case (Pg. 1 Lines 33-38 & Pg. 2 Lines 39-41), in order to lower the internal resistance of the battery, which improves the capacity and output of the battery (Pg. 3 Lines 89-93). Dongjin also teaches when a part is “connected” connected to another part it includes “directly connected” and “indirectly connected” with another member interposed therebetween (Pg. 4 Lines 152-157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barone’s electrical connection to be connected indirectly as taught by Dongjin.
Regarding claim 8, modified Barone discloses the battery of claim 4 further comprising electrical bridges (910+900) located at opposite ends of the jelly roll (top and bottom end of jelly roll; Fig. 9 only shows the top end of jelly roll) and each electrical bridge (910+900) having a first portion (bottom of 900) coupled to the one of the electrode tabs (middle of 900) and a second portion (top of 900) coupled to the one of the electrical contacts of the can (910 of 912). 
But Barone does not specify welding as the coupling.  
However, welding is a well-known electrically coupling technique to one of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to specify the coupling method between first portion and one of the electrode tabs, as well as second portion and one of the electrical contacts of Barone to be welding, as this is a common electrically coupling method. 
Barone does not teach such that the electrode tabs are indirectly coupled to the electrical contacts.
Dongjin teaches a battery comprising of a rolled electrode assembly with uncoated region in electrical contact with the case (Pg. 1 Lines 33-38 & Pg. 2 Lines 39-41), in order to lower the internal resistance of the battery, which improves the capacity and output of the battery (Pg. 3 Lines 89-93). Dongjin also teaches when a part is “connected” connected to another part it includes “directly connected” and “indirectly connected” with another member interposed therebetween (Pg. 4 Lines 152-157). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barone’s electrical connection to be connected indirectly as taught by Dongjin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728              

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728